                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 JIMMY DALE ADKINS,                                )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )       No.:        4:19-CV-54-DCLC-CHS
                                                   )
 EDDIE CARTER and                                  )
 JARRED CAMPBELL,                                  )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On August 21, 2019, the

Court entered an order providing that Plaintiff would have 30 days from the date of entry of the

order to either pay the filing fee or submit the documents necessary to proceed in forma pauperis

in this action [Doc. 6]. The Court also warned Plaintiff that if he failed to timely comply with that

order, the Court would dismiss this action [Id. at 1]. On September 20, 2019, the Court’s order

was returned to the Court as “Undeliverable,” with a notation that Plaintiff had been released from

custody [Doc. 7]. On the same date, the Clerk re-mailed a copy of the Court’s order to the

alternative address listed on Plaintiff’s complaint [Id.]. To date, Plaintiff has not responded to the

order or otherwise communicated with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):
       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. The Court’s order was

returned to the Court as undeliverable due to Plaintiff’s failure to keep his address updated [See

Doc. 7].

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendants.

       As to the third factor, the Court attempted to warn Plaintiff that the Court would dismiss

this case if he failed to comply with the Court’s order [Doc. 6]. Plaintiff has filed several actions

in this Court and is familiar with the Court’s requirements that he keep his address updated and

comply with the Court’s orders. See Adkins v. Burnette, No. 1:16-CV-42-PLR-SKL; Adkins v.

Harville, No. 3:17-CV-409-JRG-CCS, and Adkins v. Carter, No. 4:18-CV-7-TWP-SKL.

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff is a pro se prisoner who has not pursued this case since filing the initial

complaint.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Plaintiff’s action pursuant to Rule 41(b).

       The Court CERTIFIES that any appeal from this order would not be taken in good faith.

       AN APPROPRIATE ORDER WILL ENTER.



                                                 2
SO ORDERED:



                  s/Clifton L. Corker
                  United States District Judge




              3
